Title: From Thomas Jefferson to William Carmichael, 3 June 1788
From: Jefferson, Thomas
To: Carmichael, William


          
            
              Dear Sir
            
            Paris June 3. 1788.
          
          Your favors of Apr. 14. and 29. and May 8. have lately come to hand. That of Jan. 29. by M. de Molinedo had been left here during my absence on a journey to Amsterdam. That gentleman was gone, as I presume from my being unable to learn any thing of him. I had been led to Amsterdam in order to meet with Mr.  Adams and to endeavor in conjunction with him to take arrangements for answering the most pressing of our European calls for money till the end of the year 1790, by which time our new government will have been probably established, put under way, and enabled to draw money from it’s own resources. We succeeded in obtaining enough to last to the end of the present year, and in arranging a plan for two years more if it shall be approved by Congress. In the estimate I gave in to our bankers was comprehended a sum to be drawn either monthly or quarterly, by yourself, Mr. Dumas, and myself: so that for the present year you need be under no further anxieties, nor, as I hope, for two more to come. You mention that you had been authorised to draw on a house in Amsterdam for 3000 Dollars. Whenever the term shall be expired to which that portion of salary was appropriated, if you will make your draught on Messrs. Willem & Jan Willink, Nicholas & Jacob Van Staphorst at Amsterdam, and send the first draught through me, I will write to them such an explanatory letter as may leave you under no future doubts, unless the dispositions already made at Amsterdam should be controuled by the Treasury board, which I have no reason to apprehend.—The cyphered words in your letter of Apr. 14. prove to me that Mr. Barclay left you a wrong cypher. In those of May 8. taken from the cypher I sent you, are several things which I cannot make out. From an expression in your letter I suppose some of these to have been intended, others I ascribe to the equivocal hand writing in the cypher, which I believe was by one of Mr. Barclay’s clerks. I cannot always distinguish the letter e. from o. n. from u. t. from f. and sometimes from s. I observe you use repeatedly 1360. instead of 1363. which I presume to be an error of the copyist to be corrected in your cypher. I cite the following passage, drawing lines under the numbers I do not understand. ‘1001. 739. 1264. 1010. 1401. 1508. 1237. 1509. 950. 1509. 694. 861. 221. 742. 658. 233. 1017. 1077. 1097.’ and I do it that we may come to a perfect understanding of our cypher. The separating the numbers by a dot, as above, would add a facility to the decyphering of yours.—Mr. Littlepage is returned to Poland. He expressed concern that you had not drawn on him, and appeared to me not to have a distinct idea of the sum, so that I think you will have to specify it to him. I will forward your letter to him whenever you shall be good enough to send it to me.—With respect to the isthmus of Panama I am assured by Burgoine (who would not chuse to be named however) that a survey was  made, that a canal appeared very practicable, and that the idea was suppressed for political reasons altogether. He has seen and minutely examined the report. This report is to me a vast desideratum for reasons political and philosophical. I cannot help suspecting the Spanish squadron to be gone to S. America, and that some disturbances have been excited there by the British. The court of Madrid may suppose we would not see this with an unwilling eye. This may be true as to the uninformed part of our people: but those who look into futurity farther than the present moment or age, and who combine well what is, with what is to be, must see that our interests, well understood, and our wishes are that Spain shall (not forever, but) very long retain her possessions in that quarter: and that her views and ours must, in a good degree, and for a long time, concur. It is said in our gazettes that the Spaniards have sunk one of our boats on the Missisipi, and that our people retaliated on one of theirs. But my letters not mentioning this fact have made me hope it is not true, in which hope your letter confirms me. There are now 100,000 inhabitants at Kentuckey. They have accepted the offer of independance on the terms proposed by Virginia, and they have decided that their independant government shall begin on the 1st. day of the next year. In the mean time they claim admittance into Congress. Georgia has ceded her Western territory to the U.S. to take place with the commencement of the new federal government. I do not know the boundaries. There has been some dispute of etiquette with [the] new French minister which has disgusted him. The following is a state of the progress and prospect of the new plan of government.
          The Conventions of 6. states have accepted it, to wit,
          
            
              1. Massachusets by
              187
              Ayes against
              168.
              Noes.
            
            
              2. Connecticut
              148.
              
               40.
              
            
            
              3. Pennsylvania
               46.
              
               23.
              
            
            
              4. Delaware
               22
              
                0
              
            
            
              5. New Jersey
               39
              
                0
              
            
            
              6. Georgia
               33
              
                0
              
            
            
              
              
                475
              
              
              
                231.
              
              
            
          
          The other Conventions were to meet as follows.
          
            
               7. Maryland.
              April 21.
            
            
               8. S. Carolina
              May. 12.
            
            
               9. Virginia
              May. 26.
            
            
              10. New York
              June. 17.
            
            
            
              11. New Hampshire
              June. 18.
            
            
              12. North Carolina
              July.
            
            
              13. Rhode island referred the question to their people.
              
            
          
          About one third of these gave their votes, and of these there were about nine tenths against accepting the Constitution. In Maryland there was respectable opposition: yet it is thought they will accept. In S. Carolina there is scarcely any opposition. In Virginia the opposition is very formidable. Yet on the whole it is thought to have lessened and that that state will accede. New York is perhaps more doubtful: but if the 9. preceding states should have adopted it, this will surely induce her to do it. The New Hampshire convention met. Many of the delegates came instructed and determined to vote against it. The discussions brought them over to the side of the Constitution. But they could not vote against their instructions. They therefore asked an adjournment that they might go back to their constituents and ask a repeal of their instructions. Little doubt is entertained that they will accede. The conduct of Massachusets has been noble. She accepted the constitution, but voted that it should stand as a perpetual instruction to their delegates to endeavor to obtain such and such reformations; and the minority, tho very strong both in numbers and abilities, declared viritim et seriatim that, acknowleging the principle that the Majority must give the law, they would now support the new constitution with their tongues and with their blood if necessary. I was much pleased with many and essential parts of this instrument from the beginning. But I thought I saw in it many faults, great and small. What I have read and reflected has brought me over from several of my objections of the first moment, and to acquiesce under some others. Two only remain, of essential consideration, to wit, the want of a bill of rights, and the expunging the principle of necessary rotation in the offices of President and Senate. At first I wished that when 9. states should have accepted the constitution, so as to ensure us what is good in it, the other 4. might hold off till the want of the bill of rights at least might be supplied. But I am now convinced that the plan of Massachusets is the best. That is, to accept, and to amend afterwards. If the states which were to decide after her should all do the same, it is impossible but they must obtain the essential amendments. It will be more difficult if we lose this instrument, to recover what is good in it, than to correct what is bad after we shall have adopted it. It has therefore my hearty prayers, and I wait with anxiety for news of  the votes of Maryland, S. Carolina, and Virginia. There is no doubt that Genl. Washington will accept the presidentship, tho’ he is silent on the subject. He would not be chosen to the Virginia convention.   A riot has taken place in New York which I will state to you from an eye-witness. It has long been a practice with the Surgeons of that city to steal from the grave bodies recently buried. A citizen had lost his wife. He went, the 1st. or 2d. evening after her burial, to pay a visit to her grave. He found that it had been disturbed and suspected from what quarter. He found means to be admitted to the anatomical lecture of that day, and on his entering the room, saw the body of his wife, naked and under dissection. He raised the people immediately. The body in the mean time was secreted. They entered into and searched the houses of the Physicians whom they most suspected. But found nothing. One of them however, more guilty or more timid than the rest, took asylum in the Prison. The mob considered this as an acknolegement of guilt. They attacked the prison. The governor ordered militia to protect the culprit and suppress the mob. The militia, thinking the mob had just provocation, refused to turn out. Hereupon the people of more reflection, thinking it more dangerous that even a guilty person should be punished without the forms of law, than that he should escape, armed themselves and went to protect the physician. They were received by the mob with a volley of stones, which wounded several of them. They hereupon fired on the mob and killed four. By this time they received a reinforcement of other citizens of the militia horse, the appearance of which in the critical moment dispersed the mob. So ended this chapter of history, which I have detailed to you because it may be represented as a political riot, when politics had nothing to do with it. Mr. Jay and Baron Steuben were both grievously wounded in the head by stones. The former still kept his bed, and the latter his room when the packet sailed which was the 24th. of April.
          You have no doubt seen the reformations proposed in this country. They are all good as to the matter, the manner alone being exceptionable. They say if the king can of his own authority abolish bad and erect good institutions co-eval with his own, he may do the reverse. When I said the changes were all good, I should have excepted the Cour plenière. The composition of that is undoubtedly vicious. If the minister will so far yeild to the public wish as to take the members of that court from the Provincial assemblies by free election, so that it shall become a representative  of the nation, and will call the States general to ratify and establish it beyond the reach of the royal authority, this country will have made a vast stride towards political reformation. More than half the grand bailliages have accepted their offices. The Chatelet is disposed to accept, but their advocates still hold off. If these jurisdictions can be set a going, government will be relieved from the most embarrassing difficulty, and will, in my opinion, be able to go through with their measure.—Do you see Don Miguel de Lardizabal ever? If you do be so good as to present my compliments to him, and to remind him of my catalogue of books, in which he was so kind as to promise me his aid.
          Mr. Young, the bearer of this is on the set-out, and in a very distant quarter from me. This obliges me to omit all other European details, and to assure you here of the sentiments of esteem & respect with which I have the honor to be Dear Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        